 160DECISIONSOF NATIONALLABOR RELATIONS BOARDand recommendations concerning the alleged violations of Section8 (b) (1) (A) and (2) of the Act based upon the entire record, includingany additional evidence adduced at the reopened hearing, and that,following the service of such Supplemental Intermediate Report uponthe parties, the provisions of Section 102.46 of the Board's Rules andRegulations shall be applicable.MEMBERS RoDGFRs and LEEDOM, dissenting :As we have indicated previously in this case, in our opinion, jurisdic-tional issues, or rights, under Sections 10(k) and 8(b) (4) (D) are notproperly asserted here as defenses to allegations under Section8(b) (1) (A) and 8(b) (2). Accordingly, we would not have issued theprior notice, nor would we now remand this proceeding for furtherhearing.We would, instead, proceed to consider the Section8(b) (1) (A) and the Section 8(b) (2) allegations on their merits.Omega Food Products,Inc.andNapoleon Guerrero.Case No.2O-CA-23'0.March 7, 1963DECISION AND ORDEROn November 23, 1962, Trial Examiner A. Norman Somers issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor practices and recom-mended that the complaint be dismissed as to such allegations. There-after, the Respondent filed exceptions to the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Leedom, and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in the case, including the excep-tions, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'1For thereasons stated in their dissenting opinion inIsis Plumbing & Heating Co,138NLRB716,Members Rodgers and Leedom are convincedthat the awardof interest in thiscase exceeds the Board's remedialauthority.While adhering to such view, for the pur-pose of this decision they are accedingto the majorityBoard policy of granting interest,onmoneys due.141 NLRB No. 15. OMEGA FOOD PRODUCTS, INC.161ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer with the modification noted below .22 The Appendix attached to the Intermediate Report is hereby modified by adding thefollowing immediately below the signature in the notice:NOTE -We will notify the above-named employee,If presently serving In the ArmedForces of the United States of his right to full reinstatement upon application inaccordance with the Selective Service Act after discharge from the Armed Forces.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis case was heard before Trial Examiner A. Norman Somers in San Francisco,California, on August 7 and 8, 1962, on complaint of the General Counsel 1 and theanswer of Omega Food Products, Inc.,2 herein called Respondent.The issues werewhether the discharge of Napoleon Guerrero, occurring on May 2, 1962, was moti-vated by Guerrero's union activity in violation of Section 8(a)(3), and whether Re-spondent,by other conduct,further invaded the employees'protected rights in violationof Section 8(a)(1) of the Act.The parties waived oral argument, but the Gen-eralCounsel and Respondent have filed briefs which have been duly considered.On the entire record and my observation of the witnesses,Ihereby make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent,Omega Food Products,Inc., is a California corporation,situated inOakland,where it is engaged in processing,preparing,and packagingfood products.It purchases and receives in an amount exceeding$50,000 annually,goods and ma-terials from suppliers who receive them directly from out of the State; and it sellsand delivers in excess of $50,000 worth of its products annually to a concern whosedirect out-of-State shipments exceed $50,000 a year. It is accordingly found thatRespondentis engagedin a business affecting commerce within themeaning of Sec-tion 2(6) and (7) of the Act, and to an extent meeting the Board's jurisdictionalstandards.II.THE LABOR ORGANIZATIONS NAMED IN THE SEQUENCE OF EVENTSInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, Local No 853 (herein referred to as Local 853 or the Union); CanneryWorkers' Union Local No. 750 of the sameInternational(to be referred to as theCannery Workers); and Local 6 of theInternationalLongshoremen and Warehouse-men's Union (hereinafter referred to as Warehousemen's Local 6) are labor or-ganizationswithin the meaning of the ActIII.THE UNFAIR LABOR PRACTICESA. Theissues and the opposing contentionsThe conducthere imputed to Respondent consists of activityof Spyros Vrettos, itspresident.Ths businessas it existed at its original location in San Francicso, and asitcontinued at Oakland, where the alleged violations occurred,embraces less thana handful of employees,whose contactswith Vrettos,despite the presence also ofa foreman,were daily and constant.Vrettos,as is agreed,dischargedNapoleonGuerrero on May 2, 1962.Six days preceding this,on April 26,Guerrero led anorganizational movement of the employeesinto Local853.Preceding the discharge,Vrettos engagedin certain conduct whichGeneral Counselclaims independentlytrenchedupon the protected rights of the employees in violation of Section 8(a)( I)of the Act; and additionallyevidences an antiunion motivationfor the discharge ofGuerrero.Disputingthe above,Respondent contendsthatVrettos'statementswere per-missible expressions of preference,and even if out of line under Section 8(a) (1),1Issued by him July 6, 1962, on a charge filed by Napoleon Guerrero on May 24, 1962.2Named in the complaint as "Omega Foods,Inc.," but corrected at the hearing 162DECISIONSOF NATIONALLABOR RELATIONS BOARDthe entire complex of Vrettos' activity and his relation to his employees negativesany suggestion that he would resort to reprisal to effectuate his preference, and thatthe discharge of Guerrero was the result of misconduct, to which the Act accordsno protection.B. The activity of President Vrettos in relation to the employees' efforts to organize1.The initial organizing activity-at San Francisco 4The first organizational activity of Respondent's employees occurred when it waslocated in San Francisco. In the fall of 1960, cards of affiliation with Warehouse-men's Local 6 were signed by the four employees who then comprised the force ofregular, full-time employees, and were the unit in the Board election later held onpetition filed by that union.Before that election Vrettos called each employee intohis office and, in numerous conversations lasting about 15 minutes each, asked themif they had signed cards and why they had done so and, stressing that his was a"small business," asked them whether they would "vote" for him in the election.Despite the unanimity of the original designation, the election resulted in the defeatof Local 6.2.The second organizational venture-at Oakland 5a.The conductRespondent moved to its present location in Oakland sometime in November 1961.On the morning of April 26, 1962, Guerrero called Representative Kenneth Hill ofLocal 853 in Oakland on the telephone and then visited its headquarters.He broughtalong in his car the two other employees, who with him comprised the regular full-time force, namely, George Paisopolous, who had participated in the earlier organ-izational venture in San Francisco(supra,footnote 3), and Herman Del Cerro, hiredafter Respondent moved its plant to Oakland .63The findings are based on the testimony of Guerrero, the Charging Party, and ofGeorge Paisopolous, who is still in Respondent's employ.With a single exception to bespecifically treated, all incidents as recited by them were undenied, the pattern of Vrettos'testimony being first, a disclaimer of any recollection, and thenin responseto specificinquiries concerning details, an acknowledgement that he "probably" did or said thethings imputed to him.4This activity, in view of a vintage going back further than 6 months before the filingof the charge, which occurred on May 24, 1962, is under the limitations proviso of Section10(b), barred from cognizanceas anindependent violation of the Act.The evidence wasreceived solely in aid of appraisal of the conduct occurring wit'lin the 6-month limitationperiodLocal Lodge No 1424, International Association of Machinists, AFL-CIO; et al.(Bryan Manufacturing Co) v. N L R.B ,362 U S. 411, 415-4165 The General Counsel imputes to Vrettos additional antiunion conduct during an inter-mediate period in 1961, while still at San FranciscoRelying on testimony to that effectgiven by Guerrero, he claims that Vrettos exacted from two applicants, successively hiredin part on Guerrero's recommendation, a promise that they would not join a unionTheapplicantswere Guerrero's brother Manuel, hired the summer of 1961, and EdwardHernandez, hired the fall of that year, after Manuel quit.Manuel was not produced atthe hearing.Hernandez (whom later Respondent discharged at a time preceding theorganizational movement of 1962 and recalled to work in June 1962, after Guerrero'sdischarge but on different work from Guerrero's) denied that Vrettos had exacted anysuch promise from him. On such a controversial matter, I would not deem the GeneralCounsel's affirmative burden met by the uncorroborated,and inone instance specificallydisputed, testimony of the highly interested Guerrero.The testimony on this issue has a side aspect, however, bearing somewhat on anotherphase of this case.For its relevance concerning Vrettos' opinion of Guerreroas an em-ployee, it is noted that he admitted that Guerrero's recommendation was a factor in thehiring of these men and did not deny Guerrero's testimony that he had brought Hernandezto the plant in response to Vrettos' specific request to find him a replacement for Manuel6 The only other employee was Frank Rodopolus, who figuresin a differentcontext.Heisa college student working Saturdays and Sundays, and, as he putit,also "some-times..when I have nothing to do."Hewas not included in the unit inthe 1960election.We are advised by Respondent's co-counsel, Douglas Hickling, thathis inclu-sion in the 1962 election was left unresolved in view of Local 853's withdrawal of thepetition after the dischargeof Guerrero. OMEGA FOOD PRODUCTS, INC.163When Guerrero and Del Cerro first entered the headquarters, Paisopolous, re-luctant to join them, stayed on in Guerrero's car, but they soon came back and spe-cifically requested he come in with them, which he did.There they were offeredcards by Representative Hill, Guerrero and Del Cerro signed, but Paisopolous, whoon the stand had narrated his several experiences with Vrettos during the earlierorganizational occurrence at San Francisco(supra,footnote 3), refused to sign onthe ground of anticipated pressures.?Hill then gave him a card and a self-addressedenvelope for use if he should decide to sign. Paisopolous in fact did so 2 days later,giving his card to Guerrero, who brought it in personally to Representative Hill.In the session on the morning of April 26, Representative Hill, in response toGuerrero's request for "protection" lest "something happen," assured his visitors offast action.That day, about 1 o'clock, he visited Vrettos at the plant, telling him he"represented [his] employees."Vrettos asked whether the men had signed cards,and Hill replied that he "couldn't reveal the names," but that he had filed an electionpetition with the Board, which action he in fact took the following morning.Vrettossaid that since Hill had filed a petition, it appeared to him he had "no further choice."Hill explained, "You have a choice.We can have an election or you can sign a con-tract now."Vrettos replied that Local 853's wage scale "would put him out of busi-nesss," and pulling out a card from the Cannery Workers, asked "if he couldn't getthe boys in the Cannery local," because it had a "much lower" pay scale.Hill ex-plained that "it wasn't his (Vrettos') choice," and the latter replied that "if the em-ployees have a choice, I should have a choice."After Representative Hill left, Vrettos spent a rather busy day.At the end of theshift, he asked the three employees whether they had signed up with Local 853; andGuerrero, acting as "the spokesman for the entire group," denied that he or his com-panions had done S0.8On the same afternoon, Vrettos called the Cannery Work-ers and asked Frank Romero, its business agent, to come over, which Romero saidhe would do the following morning.He also called Douglas Hickling(supra,foot-note 6), a staff member of the labor advisory service of the Distributors Association,an organization which Respondent joined when the employees had affiliated withWarehousemen's Local 6.Hickling testified he had already put in a full day's work,but at Vrettos' urgent importunities to come over, he did so, and conferred withVrettos from 6:30 to 11 that evening.As Hickling described it, Vrettos showed himthe proposed contract, and asked whether he had to sign.Hickling said he wouldhave to deal with that union if it had a majority, but assured Vrettos it was a "fairlygood union to do business with."Vrettos complained, however, that under thewage scale of Local 823, "he would be out of business," and said he felt there shouldbe an election.Hickling agreed, saying he "though that the Union would also want[one]," especially since Vrettos had not been shown the cards and the employees haddenied to him they had signed.Arrangements for the election were made on May 1. Interveningly, Romero ofthe Cannery Workers, pursuant to Vrettos' call on April 26, visited the plant themorning of April 27. The occurrence during that visit and other activity by Vrettosthereafter are cited by the General Counsel as separate unfair labor practices andas evidentiary items bearing on the alleged motive for Guerrero's discharge onMay 2.Vrettos' possession of a card of the Cannery Workers at the time be spoke to Hillof Local 823 stemmed from an earlier contact, on which Respondent relies in exon-eration for the occurrences on April 27.Cannery Workers had represented the em-ployees of the Estes-Romley Company, the previous owner and occupant of the plantin Oakland.That company and Vrettos signed a contract for the sale of the buildingto him personally, after which there was a 6 months' interval before Respondentmoved in, which, as stated, was sometime in November 1961.During that interval,Romero visited Vrettos, told him of the contractual relation between his union andthe Estes-Romley Company, and said he would like to have Respondent "under con-tract" also.After Respondent moved into Oakland, and about 3 months beforeApril 26, Romero visited Vrettos a second time.Vrettos told him that when he7He testified, "I told [Hill]I didn'twant to sign the card because I know we have alot of trouble aboutunion."8The quoted description of Guerreroas the"spokesman" was given by ConstanceSerrano, Vrettos' secretary, and by Vrettos.She and Vrettos testified that Guerrero'sanswer was an outright denial ofhaving signed,while Guerrero testified he avoided reply-ing by saying he had to go home. The difference hardly matters, but the reply attributedto Guerrero by Vrettos and his secretaryismorein keeping with the apprehensions ofthe employees as expressed to Representative Hill.708-006-64-vol. 141-12 164DECISIONS OF NATIONAL LABOR RELATIONS BOARD"got on his feet, he would call [him]." That was Romero's last contact with Vrettosbefore the latter called him on April 26.On Romero's arrival at the plant about 9 o'clock the following morning, Vrettostold him, as Romero testified, that "he would like to have [him] go out and talk tothe boys and see if they wanted to join [his] union."Romero did so in Vrettos'office.First to be seen was Guerrero.He entered after being told by George Rom-ley, a former coowner of Estes-Romley, whom Vrettos hired for the purpose ofhelping Respondent accommodate itself to the new location, that there was someonethere who wanted to talk to him .9 Romley introduced Guerrero to Romero.Whenthe latter began to espouse his union, Guerrero cut him off, saying he wanted Pai-sopolous and Del Cerro there too, and he called them in. Romero then again spokeup for his union.Guerrero asked what its wage scale was.Told it was $2.10 anhour, Guerrero observed that he was already making $2.25.Romero replied theycould get raises in the future and offered the men cards for signature.Guerrerothen stated, "I don't think the other two boys [will] change, because I sign and theysign for the Teamsters Warehouse, Local 853 . . . . If you want to do something,you talk to my union."While the above was taking place, Vrettos was in the warehouse outside the office.After the group dispersed, Vrettos, through John Castro, his foreman, summonedthem to coffee break about 10 minutes before the regular time. They found Vrettoswaiting for them in the company of RomeroThe latter told Vrettos the menwanted the "other" union, whereupon Vrettos espoused the Cannery Workers as a"food union," which would send him someone who knows about food, in contrastwith Local 853, which being a "warehouse union," would not do so. The sessionended with Romero. as the latter testified, "back[ing] out," since he did not in anyevent relish being vulnerable on the score of raiding a sister local.10After this, Vrettos had separate conversations with Paisopolous and Guerrero.On April 28, he asked Paisopolous why he had gotten into the Union. Paisopoloushaving in fact signed on that day did not dispute the factual premise of the question,and told Vrettos he had himself to blame, because he had not paid the men over-time, to which Vrettos replied it would have been "against the law" to have done so.11Vrettos' conversation with Guerrero occurred about a day or two before thelatter's discharge.About 9.30, Vrettos called him into the warehouse from theproduction room.Remarking on their friendly social relations, their visits to eachother's homes, and his fondness for Guerrero and his family, Vrettos asked, asGuerrero in his own idiom quoted him, "Why you try to hurt me and why you tryto kill me by bringing in the union in my factory?" And then, according to Guerrero:I told Mr. Vrettos, "I have to look for something in my life, in my work.You have to pay me good, Mr. Vrettos." I told him. "I buy business or maybeI buy house," and Mr. Vrettos say, "You want good businessI give you mytruck, because I buy big truck already and I give you credit and you can takemayonnaise from the place and take flour and people and anything you want,"and I told him, "I can't do that because I don't know about this business. I haveto go in the restaurant before I start a business and I have to bring samples if Ihave customers. It is all right to go into business, but I have to learn to readEnglish and I have to write English, because I have to know something goodabout business."And he say, "No, you don't need that."9There is no suggestion of a "successor" relation between Estes-Romley Company andRespondent.Respondent moved in with its own equipment and working force from SanFrancisco.Guerrero identified Romley as a man known as "Georgie," a former owner ofthe plant, and a "friend" of Vrettos frequently seen on the premises.Vrettos testifiedthe employment of Romley lasted a number of months, which it is inferred included thetime when the above occurred101n accordance with the previously described pattern(supra,footnote 3), Vrettostestified to a total inability to remember that session as other than a regular coffee breakdedicated to drinking coffee and unsullied, so far as he could recall, by any talk about"business."After prolonged parrying of questions on specifics, he acknowledged that allof the facts recited in the text "probably" occurred, but he never quite made it into theunbeclouded terrain of actual recollection.11The matter of what Respondent's actual policy was in respect to overtime, to whichsome testimony was devoted at the hearing, is not germane here and is not passed uponPaisopolous' account of the conversation on which the finding in the text is based, wasnot denied by Vrettos, his testimony being that he did not "recall" whether he had theconversation OMEGA FOODPRODUCTS,INC.165And I say, "I don't like this kind of business,"and I told him,"I have tolook out for myself, Mr. Vrettos," and he say, "That is true; you look for your-self."He was real excited,you know."You look for yourself and I will look out for myself."Guerrero added that when Vrettos made this last statement, his face was "very veryred" and he pointed his finger at him.Here, as in the instances previously cited, Vrettos did not specifically deny hehad a conversation dealing with the subject related by Guerrero.Asked whetherhe had this conversation, Vrettos, somewhat obliquely, confirmed the occurrenceof a talk of that nature by stating that Guerrero was not the first employee he hadoffered to put up in business.However, we do have here a denial by Vrettos ofone specific aspect of the conversation, namely, the part in which he is quoted ashaving asked Guerrero why he was trying to "hurt" him and to "kill" him.As thuslimited to precise phraseology, the denial takes on the attributes of a negative preg-nant.However, Vrettos' singling out of that seemingly minor item for specific denial,in contrast with his asserted lack of recollection of all other conduct of predischargevintage attributed to him, achieves clarity in relation to an issue involved in thedischarge: the event occurred after Guerrero, in response to Vrettos' threat to "punch[him] in the nose" for something he said to Frank Rodopolous, a matter to be dis-cussed in later detail, said he would "kill" Vrettos, then qualified this by saying hewould "kill" him through the Union, thereby, as he testified, indicating he had meantitonly in the economic sense in which Vrettos had introduced that term to him inthe conversation now under consideration.The bearing that Vrettos' own prior use of that expression to Guerrero would haveon the dischargeissue isnot before us yet.We are concerned only with whetherVrettos spoke to Guerrero in the manner attributed to him.On this point, we mustconsider Vrettos' prior discussions of unionism in terms of injury to his business.This was his theme during the first organizational venture of the employees, atSan Francisco, and also in his successive talks with Representative Hill of Local 823,and to Hickling of the Distributors Association.His introducing the discussion withGuerrero by a reference to their friendly social relations would have little meaningexcept as the counterpoint to complaint about conduct inconsistent with such friend-ship.As to whether he used the term "kill," his apprehension concerning the effectsof the wage scale of Local 823 upon his business, as he had voiced them to Repre-sentativeHill and Labor Relations Advisor Hickling,were more in line with thethought embraced by that term than the expression "hurt."On the likelihood ofhis use of such a sanguinary term, we are afforded some guidance by his explanationof his use of the expression"punch in the nose."He testified that it was but afigure of speech,which he addresses even to his secretary,as she smilingly confirmed.The term "kill" in reference to activity deemed by him to be a serious threat to hisbusiness would thus seem to be in line with his own acknowledged mode of expression.Guerrero's recital of the conversation is credited.b.Legal appraisal of the conduct as interference in violation of Section8(a) (1)We pause at this time to take count of the legal effect of Respondent's conductoccurring during the 6 months'limitation period, namely,the one attending the em-ployees' second organizational venture.The test of a violation Section 8(a)(1) isnot the actual subjective effect upon the employees but the normal tendency of suchconduct to impede them in the exercise of their free choice.On such an appraisal,each item is considered in the setting of the conduct as a whole.Viewed in thatlight,Vrettos' interrogation of the employees on April 26 as to whether they hadsigned up with Local 823,his giving the business agent of the Cannery Workers thenext morning the run of Respondent's premises to solicit a transfer of their affiliation,followed by his doing so himself in part on employees'working time in the presenceof that agent,his interrogation of Paisopolous on April 28 as to-why he signed upwith Local 823, and his complaint to Guerrero that his support of Local 823 wasan act imperiling Respondent's business in derogation of their friendly relations,separately and in combination, infringed upon the free exercise of the employees'rights as guaranteed by Section7 of the Act.An item meriting special treatment is Vrettos'initial interrogation of the employeeson April 26, because of a surface similarity toBlue Flash Express, Inc.,109 NLRB591, in that before then the Union had made a request for recognition. But thejustification for the interrogation inBlue Flashderived from the fact that therethe union demanded recognition on the basis of a claimed majority designation, with-out offering the employer the alternative of an election,and the employer questioned 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees to obtain the information needed to determine whether, in the circum-stances, he had to accede to the demand, or could insist on an election.Here, onthe other hand, Representative Hill went out of his way to disabuse Vrettos of thenotion that he had no "choice," and explicity offered him the choice of an election.Additionally, the interrogation here was conducted without the safeguards which,under the doctrine ofBlue Flash,isa condition of immunity even where a validoccasion exists for making the inquiry.The Board there noted (p. 592) that theinterrogating official of the employer at the time he questioned the employees, "gavethem assurances that Respondent would not resort to economic reprisals andadvisedthem that he wished to know whether they had signed union authorization cards inorder to enable him to reply to the Union's request for collective bargaining."[Emphasis supplied.] 12Vrettos did neither, and his actions the next day werehardly calculated to imbue the employees with any belief that he was seekinginformation to determine whether he was obligated to bargain with Local 853, ratherthan to destroy all factual foundation for any such obligation.On the evening of the 26th, as Adviser Hickling testified, the choice was definitelymade that Respondent would avail itself of the alternative of an election.Never-theless,Vrettos called in Business Agent Romero of the Cannery Workers andspecifically invited him to solicit the employees to abandon Local 823 in favor of theCannery Workers, donating the use of his premises and the employees' workingtime for that purpose, and that being unavailing, called the employees together duringthe 10 minutes working period preceding the coffee break to openly solicit theswitch in the presence of the Cannery Workers' agent.On that score, I must confessto an ability to follow the reliance placed by learned counsel on Vrettos' asserted"commitment" to Agent Romero to get in touch with him when he "got on his feet."Such a commitment in respect to rights reserved under the Act to the employees wasnot his to make in the first place, much less so when the employees had already takenthe steps they did.Nor would I think that the normally coercive tendency of Re-spondent's conduct, taken as a whole, was here neutralized by general statements byVrettos at times unspecified in the record and so far as appears from the undeniedversions of the specific overtures here considered, not made when they occurred (seeOrkincase,supra,footnote 12), that it was up to the employees to make theirown choice.On the judicially recognized premise that "action and conduct on someoccasions speak leader than words," 13 the employees would be less than impressedwith such an assurance where the employer lends the force of his prestige to his ownopenly declared preference for another union by donating to the latter the use ofhis office and the employees' working time to solicit an abandonment of their originalchoice, devoting a portion of the employees' working time in himself solicitingsuch a change in the presence of the agent of the Union sponsored by him, remon-strating with an employee as to why he signed with the Union to which he hasopenly declared his hostility, and characterizing another employee's leadership onbehalf of that union as action inimical to their friendship because calculated todestroy his business.Relevant to all of this is the background of the employer's action during theemployees' first organizational venture in San Francisco, demonstrating his hostilityto the employees' organizing on any basis.This would reasonably cause them toview his actions during their second organizational effort as calculated to impedethem in the free exercise of their own preferences in regard to union affiliation.I have left for separate consideration the question of the legal effect of Vrettos'offer to Guerrero to help put him up in a business of his own. On that point, I wouldnot doubt Vrettos' word that he had offered to do so with other employees in the past.But in appraising the legal significance of the offer here, one cannot divorce it fromits timing and the specific context in which it was made. It came in the wake ofGuerrero's response, in answer to Vrettos as to why, in view of their friendly relations,he was trying to "kill" him in his business by bringing in the Union. The fair senseof Guerrero's response is that he wanted to better himself by having Respondent"pay him good," stating by way of example, that some day he might wish to "buy[a] business" or "buy [a] house."Vrettos seized upon the first of these illustrationsto propose an alternative mode of achieving economic betterment, in which he would12 The requirement that the interrogation be "explained to the employees on that basis"has recently been reemphasized by the Board as an essential element of immunity underBlue Flash.S.H. Kress &Co, 137 NLRB 1244. And inOrkin Exterminating Companyof South Florida, Inc.,136 NLRB 399, the Board stressed that the assurance against re-prisalmust be made atthe time of the interrogation13N L R B. v The M. H. Ritzwoller Co.,114 F. 2d 432, 436(CA. 7) ; St. Louis Inde-pendent Packing Co. v. NL.R.B,291 F. 2d 700, 705 (C.A. 7). OMEGA FOOD PRODUCTS, INC.167back Guerrero financially.Such a proposal may well have accorded with Vrettos'naturally generous impulses, but its specific timing to induce Guerrero to forgo aquest for higher wages through representation by the Union was a form of "allure-ment" which, under established doctrine is "no less interference.than [outright]coercion."N.L.R.B. vWest Coast Casket Company, Inc.,205 F. 2d 902, 905(C.A. 9).Accord:N.L.R.B. v. Western Cartridge Company,134 F. 2d 240, 244(C.A.7); N.L.R.B. v. Crown Can Company,138 F. 2d 263, 267 (C.A. 8). Theaction is particularly vulnerable when taken in the specific context of a pendingemployee election.N.L.R.B. v. Bailey Company,180 F. 2d 278 (C.A.6); N.L.R.B.v.Frieder & Sons Co.,115 F. 2d 266 (C.A. 3), enfg. 62 NLRB 880. A benefit orthe promise thereof which is thus "timed and designed"N.L.R.B. v. West Coast CasketCompany, Inc., supra,at p. 905) to bring about a disaffection from the Union is aninvasion of the employees' freedom of choice in violation of Section 8(a)( I).ThatVrettos' proposal to Guerrero was here made for the purpose of effectuating Guer-rero's abandonment of the Union would seem hardly open to question in the lightof the totality of his conduct as previously described and the internal sense of thetalk itself, capped as it finally was, with the note of acerbity with which he receivedGuerrero's rejection of his proposal, "You look for yourself and I will look out formyself." i4C. The discharge of Guerrero1.The factsThe discharge of Guerrero on May 2, as earlier alluded to, was the culmination,of an interchange between him and Vrettos, touched off by a remark he had madethat day to Frank Rodopolous, the part-time employee(supra,footnote 6).Thiswill be discussed in its proper context.At this time, we briefly review Guerrero'semployment record and prior relationship with Vrettos, part of which appears tangen-tially from earlier discussion.Guerrero had been employed for 21/2 years by Respondent as a truckdriver, thehighest paid, so far as appears, of the rank-and-file positions.Every indication isthat Vrettos had a genuine regard for him as an employee, a matter tangentially ap-pearing in the earlier noted fact(supra,footnote 5) that two employees had beensuccessively hired in part on the basis of Guerrero's recommendation, the secondafter Vrettos' specific request to Guerrero to find him a suitable person.As appearsalso in the conversation treated in the previous section, Vrettos and Guerrero enjoyedfriendly social relations: they visited at each other's homes, and, as Vrettos toldGuerrero and testified at the hearing, he was fond of Guerrero and his family.Much of this relationship can be ascribed also to Vrettos' natural exuberance andemotional generosity.A measure of that, as well as of his enduring regard forGuerrero even after discharging him, appears in the fact that a week after thedischarge, Vrettos, on encountering Guerrero at the plant, invited him to join himand the employees in a drinking and song fest, and, having by then replaced Guerreroas a trucker, proposed to reemploy him at a slightly lower paying position (but whichhe did not carry out after Guerrero refused to admit that he had made the threat to"kill"Vrettos, on which the latter justified the discharge); and shortly after this, hegot Guerrero a job with another company, himself paying the first 3 days' wages at it,and transporting Guerrero to the new place of work.Vrettos' lusty personality found its outlet in stormy utterances, such as, by hisown admissions, threats to "punch in the nose," and he would appear to have hada tolerance and understanding of temperament exhibited by others.Thus, he hadbeen seemingly unconcerned with Guerrero's argumentative tendencies including,on occasions, tilts with Foreman Castro. In differences with the latter, Vrettos, ashe indeed testified, had always sided with Guerrero, so much so that Castro ruefullyremarked that Vrettos was "baby[ing]" him.Respondent now cites these traits ofGuerrero as contributory reasons for the discharge on May 2 apart from that day'squarrel, and, on that score, relies heavily on the fact that on April 24, before indeedunion organization began, Vrettos had handed Guerrero a discharge check but hadreconsidered his action.I am satisfied that Guerrero's prior employment history"The conduct would be violative of Section 8(a) (1) even under the recent decision ofthe FifthCircuit inN.L R B v. Exchange Parts Company,304 F. 2d 806.The courtthere draws a distinction between an accomplished grant of a benefit, which it deems notto be a violation,and a promise of one, such as here,which it agrees would be aviolationThe distinction is in any event contrary to Board doctrine,and in thelight of itsconflictwith the views of the other circuit courts,the Board has taken the issue up to the SupremeCourtN.L R B. v. Exchange PartsCompany,373 U S 931 cert. granted May 27, 1963. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDplayed no role in the discharge which occurred on May 2.Vrettos' action on April24 was his way of dramatizing to Guerrero that he could not always count on Vrettostaking his side.Guerrero had then come to Vrettos complaining about Castro's up-braiding him for delays which Guerrero felt were not his fault because caused bytraffic conditions, and when Guerrero persisted in his protest after Vrettos said thatthis time he would uphold Castro, he called Guerrero's hand by having a check madeout for his pay, but withdrew it when Guerrero refused to pick it up. So far asappears, that ended the matter.The incident was part of the give and take of aresilient relationship, colored by moods whose outlets ran from effusive sentimentalityto boisterous exchanges, and back for a while to serenity, or as much of that neutralstate as their ebullient dispositions could abide.The specific background to the May 2 incident is this: It was a standing bit ofbyplay, among the employees, including Foreman Castro, to tease each other, on thebasis of either their Greek or Latin extraction, with the expression that the "president(prime minister) of Greece is waiting for you" or that "Castro [of Cuba] is lookingfor you," and in some instances, "Khrushchev." It was a mock announcement, theraffish humor being enjoyed by speaker and person addressed alike, that the latterwas facing deportation.On May 2, Paisopolous had received a call from the Greek consulate. This madeit the Latin Guerrero's inning for twitting employees of Greek extraction.As it hap-pened, though May 2 then fell in midweek, Rodopolous, who normally worked onlyon weekends(supra,footnote 6) was able that day to put in some time at workWhenRodopolous entered in his work clothes, Guerrero addressed "the President of Greece"tidbit to him. It proved to be his undoing.What would have been and always was taken as a joke by George Paisopolous,15backfired when addressed to Frank Rodopolous. Frank testified that he took this asa seriously intended threat to report him to the immigration authorities.He leftthe working premises and complained to Vrettos, who then began the discourse withGuerrero culminating in the discharge.16Vrettos angrily accused Guerrero of "scare[ing] Frank."Guerrero denied it,saying he had been "joking."Vrettos repeated his accusation and Guerrero repeatedhis denials.The interchange progressed in mounting crescendo for about 15 to 20minutes, and culminated in Vrettos' threatening to "punch [Guerrero] in the nose,"and Guerrero countering with the threat to "kill" him, which on Vrettos' asking,"You want to kill me9"Guerrero qualified with the statement he would "kill"him "with the Union," by making him pay higher wages.Vrettos asked his secretaryto call the police, Representative Hill of Local 853, and his attorney. She ignoredthe first instruction, unsuccessfully tried to reach Representative Hill, and contactedHickling of the Distributors Association, whom Vrettos went over to see immediately.Hickling testified that Vrettos asked what he should do and that he replied he coulddo nothing since in the face of his avowed disfavor of the Union, to dischargeGuerrero while an election was pending, would look "suspicious."Vrettos asked howGuerrero could "get away" with a threat to "kill" himHickling finally asked Vrettoswhether he wanted to discharge Guerrero because he supported the Union or becauseof what he said to him and Frank. Saying, "How can you ask me this question?"Vrettos replied it was for what Guerrero had said to him and Frank, whereupon, asHickling testified, this being "the sort of a question that I could see all sorts of problemswith," he conferred with his superior, and then gave Vrettos the green light to makethe discharge.Vrettos did so immediately on his return to the plant.Part of the sequel, Vrettos' inviting Guerrero a week later to drink with himand making him the abortive offer of a lower paying job, and his later procuringa job for him at another establishment, has already been alluded to. Preceding thiswere two conferences with Hill of Local 853. the first a day after the discharge, eachbeing devoted to the question of a proposed contract and also of restoring Guerrero15 Paisopolous testifiedAnd some time he told me. "Georgie, you going to Greece and you will have anice time over there."And sometimes I told him, "Why don't you go to the oldcountry " But I am only kiddingle Versions of the talks were given by Guerrero and Vrettos, supplemented, to the extentwitnessed by them. by employees Paisopolous and Rodopolous Foreman Castro andSerranoIn essence, they supplement rather than contradict each other in any vital re-spectThe findings in the text are the Trial Examiner's view of the fair reconstructionof the occurrence from a composite of the various versions given after a careful appraisalof allSuch portions as conflict with the findings have been rejected as wanting inpersuasive weight on the basis of the requisite criteria of consistency with the probabilities,inner consistency, and the quality of its rendition as observed by the Trial Examiner OMEGA FOOD PRODUCTS, INC.169to his job.According to Hill's undenied testimony, there seemed to be no problemconcerning the latter item, and Vrettos, while protesting that he was "afraid" ofGuerrero, said, "If that is what you want, I will put the boy back."At the hearing, the robust and forceful Vrettos, somewhat abashed at the in-congruous picture presented by his protestation to Hill of being "afraid" of the punyGuerrero, in the light of his social relations with him for 21/2 years and his fear-freeconduct toward him after the discharge, avowed he was not afraid of him "face toface."The details of the drinkfest after the discharge lend some flavor to the natureof their lingering relationship and Vrettos' true feelings toward Guerrero.Guerrerohad come to the plant to give his buddy Paisopolous a lift home, and there heencountered Vrettos.The latter was then at his expansive best. Just before this,according to Paisopolous' undenied testimony, as he was about to check out, Vrettostold him. "I won the case . . . The union does not come here, because I am a smallbusiness."On seeing Guerrero, he invited him to join him and the employees in adrink.He sent for some whisky, took out a tape recorder, and asked each in thegroup, including Guerrero, to sing.They being diffident, he performed vocally onhis own.As the party was dispersing, Vrettos told Guerrero he had been a "good driver" buthe had now hired another "good driver" in his place, and offered to take him backat a job inside the plant, paying a lower rate. But he wanted Guerrero to confirm thathe had threatened to "kill" him.Guerrero refused.When he persisted in his refusal,Vrettos said, "Now tell me the truth, or I will punch you in the nose."Guerrero'sreply this time was, "Well, if you got me against the wall with a knife, I have tosay,Yes."'This conversation, hardly distinguishable in its language from that ofMay 2, except for Guerrero's now taking the "punch in the nose" threat from Vrettosin stride,was described by Vrettos as a "natural" and "friendly" interchange.17Though nothing would seem to have come of the offer, the "natural" and "friendly"relation remained unimpaired. Indeed, the occasion for Vrettos' obtaining a job forGuerrero elsewhere was the latter's coming to him a week later for a letter of ref-erence.Vrettos' final comment to Guerrero as he brought him to the new place wasthat the Union had not found a job for him but that he had.2.AppraisalAs one reviews the sequence on May 2 touched off by Guerrero's remark toRodopolous, one is rather struck by their incongruity from the start with normalexpectation in the light of prior relations and the specific background of the remarkitself.Vrettos admitted that "many times" before and even since the discharge, "allof the boys together," including Rodopolous, would "joke about Khrushchev andCastro and the President of Greece."One would thus have expected him to greetRodopolous' complaint with surprise, or at once to act to allay his apprehensions byfamiliarizing him with the background of the remark as the standing joke among themen, which he knew it to be.18 One would have thought he would at least in anyevent have sought Guerrero's version before angrily accusing him of having "scare[d]Frank"; and Guerro having denied the accusation with what would have beennatural for Vrettos to have assumed from the start-an insistence that he had beenjoking,Vrettos would have expectably contented himself with a reproof, pointingout that Rodopolous did not share his associates' enjoyment of that humor.Vrettos'persistence in his accusation after this to the point of a threat to "punch [Guerrero]in the nose" is what one would hardly have expected against the kind of backgroundhere presented, and this brings us to the crucial issue of the threat to "kill" Vrettosevoked from Guerrero in response thereto.The utterance alone by an employee to an employer of a "threat" to "kill" him, isno light matter.Yet Vrettos' own question to Guerrero immediately afterwardfurnished the occasion for Guerrero's explaining the expression in the economicsense in which Vrettos had himself used it to him a day or two before, when hecomplained to Guerrero of having brought the Union into the plant, and of Vrettos'understanding it as a figure of speech in parity with what he claimed for his "punchyou in the nose" threat.One can thus hardly escape the conviction that Vrettos would17He claimed not to recollect the details as testified by Guerrero and Paisopolous (onwhich the above is based) except that:Probably I told "Why you want to kill me" What happened to vou. Napoleon-Maybe I ask him about it, and maybe he say, "I never tried to kill You; I wasjoking." or something like that18Rodopolous may well have not been privy to this badinage, since he only works parttime, is a college student, and, as Paisopolous described him, is "serious " 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDnormally have passed thisoff inview of their prevailing friendship and a consan-guinity of temperament, which would induce a mutual tolerance between them ofthat kind of expression, at least after subsidence of the flareup.Vrettos' later actions leave little question that he nurtured neither fear of Guerreronor resentment against him for the term used.The counterpoint in his repeatedprotestations in his conferences with Representative Hill that he was "afraid" ofGuerrero with the statement of his willingness to "put the boy back" rather indicatesthat he was resorting to the protestation of being "afraid"-which he sheepishlyqualified at the hearing-as a ritual suggested to him by the line of demarcationbetween a valid and invalid discharge as laid down in the final question put to himby Adviser Hickling when he consulted the latter immediately before the discharge.Vrettos' entire conduct from the time that Rodopolous complained to him of Guer-rero's remark is so out of line with what one would normally have expected fromVrettos in the light of his admitted knowledge of the jesting background of theremark to Rodopolous, his fondness for Guerrero, and the recognizable kinship ofthe two in temperament and mode of expression, that one must perforce look else-where for the explanation of the sequence ushered in by Vrettos' angry confrontationof Guerrero after Rodopolous' complaint.By way of clarification, I believe that Rodopolous' disturbance over Guerrero'sremark was genuine, as I do that Vrettos' anger was when told about itThe factorintroduced by Rodopolous in explanation of his serious view of the remark is thathe assumed that Guerrero thereby intended that "perhaps I will go with his side."Although Rodopolous admitted that Guerrero had at no time spoken to him aboutthe Union and it would seem hardly likely that Guerrero then even expected Rodop-olous to take part in the election,19 the assumption on the part of Rodopolous, how-ever erroneous, achieves color of rationality from his possible unfamiliarity withthe background of the "President of Greece" remark(supra,footnote 18).Butthe same can hardly be said for any like assumption on the part of Vrettos, whoadmittedly was familiar with its jocular connotation and, as he testified, even thoughtRodopolous was. Iiis strange reaction to Rodopolous' complaint thus achievesrational comprehensibility as but a manifestation of an existing resentment, triggeredoff but not caused by Rodopolous' complaint. In determining its nature one cannotignore as "a persuasive interpreter of [Vrettos'] equivocal conduct," his "manifestinterest and purpose"20 inopposition to the Union, revealed by the activities pre-viously described.The preponderant weight ofthislast as accounting for Vrettos'explosive reaction would seem manifest from his statements to Representative Hilland Adviser Hickling concerning the apprehended effects on his business if he hadto deal with the Union, followed by his conduct patently calculated to prevent havingto do so.Whether he would have to turned on the outcome of the election. ThatVrettos regarded Guerrero as the key figure in the outcome inferentially appearsfrom his and his secretary's description of Guerrero as the "spokesman" of theemployees when Vrettos questioned them about their affiliation on April 26, andGuerrero's again acting as spokesman for them the next morning in Vrettos' office,when he was singled out for the interview held by Romero of the Cannery Workerswith the employees at Vrettos' invitation, the substance of which, it is fairly to beinferred,was reported by Romero to Vrettos; and it rather directly appears fromthe last conversation between Vrettos and Guerrero before May 2, which Vrettosopened with the accusation that Guerrero was trying to "kill [him] by bringing inthe union "His resentment of Guerrero for thislast isreflected in the grim noteon which he ended the conversation after Guerrero rejected the proposal to set himup in business in replacement of the Unionas a meansof bettering his economic lot.Though this last would seem to have marked the turning point in their relation-ship, I am not inclined to believe that Vrettos was then consciously plotting to getrid of Guerrero, nor would I conclude that his strange reaction to Rodopolous' com-plaint was out of a conscious desire then to lay the groundwork for Guerrero's dis-charge, so much as out of an unreasoning intolerance of Guerrero engendered by hisworries over the election and Guerrero's key role in it.What does reasonably appear,however. 's that as soon as *'ie lad, goaded by Vrettos' threat of violence for amatter he had every reason to believe he was blameless and in any event hardly pro-19As previouslystated(supra,footnote 6), Rodopolons had not voted in 1960, and itis a fair inferencethat the matter of his current voting eligibility,referredto by Hickling,20Texas & New Orleans RailroadCompany vRailway Clerks,281 U S. 576, 581. OMEGA FOODPRODUCTS INC.171viding provocation for the threat made, blurted out his unfortunate expression,Vrettos shrewedly sensed he had hit upon the solution to his election worries.The above would seem manifest from the instant that he paused to ask Guerrerowhether he meant what he had said.His show of nursing a literal interpretation ofthe expression, in the face of Guerrero's explaining it in the sense in which he hadused it to the boy in the last previous talk between them, and in contradictory dis-regard of the figurative meaning which he claims for his own threat, was hardlypersuasive to his secretary, who ignored his instructions to call the police, or to hisadvisor, who, from the latter's account of the interview with Vrettos immediatelybefore the discharge, wouldseemto have been less than impressed with the gen-uineness of Vrettos' professed concern over the expression used.And Vrettos' protes-tations to Representative Hill of fear of the boy, whom he knew so well, when con-sidered with his simultaneously expressed willingness to take him back and his offerto Guerrero at the office festivities a week later, and indeed his own qualified repudia-tion of that sentiment at the hearing, have the telltale marks of the guidance ofThespis.Motivation is a subjective matter and the assertions of a person concerning themare of necessity tested by what objectively appears from a person's entire conduct.But the probability of a forbidden motive which arises from the objective evidencecan still be overcome by testimony to the contrary, which in its general character andmanner induces belief.Regrettably, it cannot be said that Vrettos' testimony as awhole was calculated to invest it with a special quality overcoming the probabilities.The reverse is the fact.As appears from previous recitals of his testimony concern-ing his other actions, there was hardly an aspect of them which he met by other thandenials of recollection, followed by grudging acknowledgements that "probably" hedid engage in the conduct imputed to him, but never owning up to a positive recol-lection.This exposed him, alternatively, to the inference that he was less thancandid in his assertions concerning the limits of his recollection, or, on his ownconfession, that he had too "fugitive [a] recollection" 21 concerning controversialmatters to be relied upon.Nor did he enhance his credibility by his assertions thatGuerrero's prior employment record contributed to the discharge in the face of theobjective evidence preponderantly to the contrary, and indeed his own omission ofany reference thereto during his consultation with Adviser Hickling immediatelybefore the discharge, and in his conferences with Representative Hill immediatelythereafter.As a final observation,in inquiriesconcerned with an alleged violation of Section8(a)(3), "we do not have an either-or issue, whereunionactivitymust be the solecause of the discharge to the exclusion of any other. It is enough if union activitywas a contributing factor ... 11 22 in the sense that the discharge would not haveoccurred but for the resentment of the dischargee's union activity.On the basisof the facts as a whole, it is difficult to see Vrettos' action against Guerrero as otherthan inspired,at least insubstantial contributing part, by his "manifest interest andpurpose" in bringing about a result which would obviate his having to deal withthe Union.Such overriding considerations of policy as might have been presentedby the nature of the very expression used by Guerrero to his employer were elim-inated by Vrettos himself in his own expressed willingness to Representative Hill totake Guerrero back and by his offer to Guerrero a week later in the flush of hiselation over the dissipation of the prospect of his having to deal with the UnionOn the basis of all of the foregoing, it is concluded that Vrettos would not havetaken the action he did against Guerrero but for his resentment of the boy's leader-ship in the Union and the utility of such action in achieving what he in fact accom-plished-the deprivation of the Union'smainsupport and the consequent avoidanceof the obligation to deal with itBy discharging Guerrero in the circumstances herereviewed, Respondent discriminated in respect to his hire and tenure for the purposeof discouraging membershipin oractivity in support of the Union, thereby violatingSection 8(a)(3) of the Act, and restraining and coercing its employees in violationof Section 8 (a) (1) of the Act.IV.THE REMEDYThe usualcease and desist requirement will issue(here of a broad character, sincea discharge for union activity goes to the "very heart of the Act."N.L.R.B. v.n Art MetalsConstruction Company v.N.L R B.,110 F. 2d 148 (C A. 2).22Sheidow Bronze Corporation,135 NLRB 621. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDEntwistleMfg. Co.,120 F. 2d 532, 536 (C.A. 4) ), as well as the conventionalremedial requirement in effectuation of the policies of the Act, of an offer toGuerrero of immediate and full reinstatement to his former or substantially equiv-alent position, without prejudice to seniority and other rights and privileges(TheChase National Bank of the City of New York, San Juan, Puerto Rico, Branch,65NLRB 827, 829), and reimbursement for his pay losses under the make-wholeformula of F.W. Woolworth Company,90 NLRB 289, with interest under theprinciple ofIsis Plumbing & Heating Co.,138 NLRB 716.Upon the foregoing findings, and upon the entire record, I hereby state thefollowing:CONCLUSIONS OF LAW1.By discharging Napoleon Guerrero because of his activity in support of theUnion, Respondent discriminated in respect to his hire and tenure with a purposeof discouraging membership in and support of a labor organization, thereby engagingin an unfair labor practice within the meaning of Section 8(a) (3) of the Act.2.Thereby and by interfering with, restraining, and coercing employees in theexercise of their rights under Section 7 in the other respects herein specifically found,Respondent has engaged in and is engaging in an unfair labor practice within themeaning of Section 8(a) (1) of the Act.3.The foregoing unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.4.Respondent did not question applicants for employment concerning theirmembership in any labor organization or promise or offer them employment on thebasis of whether they joined or did not join a labor organization.RECOMMENDED ORDERUpon the foregoing findings and conclusions and the entire record, and pursuantto Section 10(c) of the Act, the Trial Examiner hereby recommends that theRespondent, Omega Food Products, Inc., its officers, agents, successors, and assigns,shall:1.Cease and desist from-(a)Discharging or otherwise discriminating against any employee because of hismembership, affiliation, or activity in support of International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, Local No. 853, or anyother labor organization.(b) Supporting or assisting Cannery Workers' Union Local No. 750, or any otherlabor organization by inviting it or granting it the use of its premises to solicit em-ployees to join that labor organization or to change their union affiliation.(c) Soliciting employees in respect to their choice of labor organization or ques-tioning them concerning whether or why they have joined a labor organization,with a purpose of forcing or in a manner calculated to force them to abandon orchange their choice or designation of labor organization, or to otherwise interferewith or restrain them in the exercise of their free choice(d) Promising or offering employees financial or other benefits as inducements tojoin, assist, or support, or not to join, assist, or support any labor organization.(e) In any other manner interfering with, restraining, or coercing any employees inthe exercise of the right to self-organization, to join, assist, or support InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, Lo-calNo. 853, or any other labor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage in any other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection, or torefrain from any and all such activities (except to the extent that such right shouldbecome affected by any agreement, if lawfully made under Section 8(a)(3) of theAct with a labor organization designated by a majority of the employees, containinga clause making membership in such labor organization a condition of retention ofemployment)2.Take the following affirmative action which it is found will effectuate thepolicies of the Act-(a)Offer Napoleon Guerrero immediate and full reinstatement to his former or asubstantially equivalent position, without prejudice to his seniority or other rightsand privileges. and make him whole for any loss of pay he may have suffered as aresult of his discharge, in the manner set forth in the section entitled "The Remedy."(b) Preserve and, upon request, make available to the Board and its agents, forexamination and copying, all payroll records, social security payment records, time- OMEGA FOOD PRODUCTS, INC.173cards, personnel records and reports, and all other data helpful in reviewing compli-ance with the preceding subsection.(c) Post at its plant in Oakland,California,copies of the attached notice marked"Appendix." 23 Copies of said notice, to be furnished by the Regional Director for theTwentieth Region, shall,after being duly signed by an authorized representative ofthe Respondent,be posted by the Respondent immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive days thereafter,in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(d)Notify the Regional Director for the Twentieth Region, in writing, within20 days from the receipt of this Intermediate Report and Recommended Order, whatsteps it has taken to comply herewith.24It is further recommended that the complaint be dismissed insofar as it allegesthat Respondent questioned applicants concerning their membership in a labor organi-zation or promised them employment on the basis of whether they would or wouldnot join a labor organization, and also insofar as it alleges any unfair labor prac-tice, other than as herein specifically found.sa In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order"shall be substituted for the words"The Recommended Order of aTrial Examiner"in the notice.In the further event that the Board'sOrder be enforcedby a decree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order "24 In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify the Regional Director for the Twentieth Region, in writ-ing,within 10 days from the date of this Order,what steps the Respondent has taken tocomply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelationsAct, we hereby notify our employees that:WE WILLNOT discharge or otherwise discriminate against any employee be-cause of membership in or activity in support of International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, Local No. 853,or any other labor organization.WE WILL NOT support orassistCannery Workers' Union Local No. 750, orany other labor organization by inviting it or granting it the use of our premisesto solicit employees to join that labor organization or to change their unionaffiliation.WE WILL NOT solicit employees in respect to their choice of labor organiza-tion or question them concerning whether or why they have joined a labor or-ganization, with a purpose of forcing or in a manner calculated to force themto abandon or change their choice or designation of labor organization, or tootherwise interfere with or restrain them in the exercise of their free choice.WE WILL NOT promise or offer employees financial or other benefits as induce-ments to join, assist,or support,or not to join,assist,or support,any labororganization.WE WILL NOT in any other manner interfere with,restrain,or coerce any em-ployees in the exercise of the right to self-organization, to join, assist, or supportInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America,Local No. 853,or any other labor organization,to bargain col-lectively through representatives of their own choosing,and to engage in anyother concerted activities for the purpose of collective bargaining or othermutual aid or protection,or to refrain from any and all such activities(exceptto the extent that such right should become affected by any agreement, if law-fullymade under Section 8(a)(3) of the Act, with a labor organization desig-nated by a majority of the employees,containing a clause making membershipin such labor organization a condition of retention of employment).WE WILL offer Napoleon Guerrero immediate and full reinstatement to hisformer position or a substantially equivalent position,without prejudice to his 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDseniority or other rights and privileges,and we will make him whole for anyloss of pay suffered as a result of his discharge.OMEGA FOOD PRODUCTS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, Room 703,Market Building,830Market Street,San Francisco,California,Telephone No.Yukon 6-3500,Extension 3191,if they have any question concerning this noticeor compliance with its provisions.Barberton Plastics Products,Inc.andInternational ChemicalWorkers,AFL-CIO.Case No. 8-CA-2854.March 7, 1963DECISION AND ORDEROn December 20, 1962, Trial Examiner James V. Constantine issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in unfair laborpractices in violation of Section 8 (a) (1) and (3) of the Act andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Intermediate Report.Thereafter, Respondent filed exceptions to the Intermediate Reportand a brief in support thereof.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].The Board has reviewed the Trial Examiner's rulings and finds noprejudicial error.The rulings are hereby affirmed.The Board hasconsidered the Intermediate Report, the exceptions and brief, and theentire record in this case, and adopts the findings, conclusions, and,recommendations of the Trial Examiner.'ORDERThe Board adopts the Trial Examiner's Recommended Order withthe following modifications :1.The following paragraph shall be substituted for paragraph 1(d)of the Recommended Order :(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization,to join or assist any labor organization, to bargain collectively throughFor the reasons stated in their dissenting opinion in theIsiscase,Members Rodgersand Leedom are convinced that the award of interest in this case exceeds the Board'sremedial authority.While adhering to such view, for the purpose of this decision theyare acceding to the majority Board policy of granting interest on moneys due.141 NLRB No. 23.